Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, lines 11-12, 15-16, 18-19 and 21-22, the recitations “the first circular portion having a radius lesser than the first radius” in lines 11-12, “the second circular portion having a radius lesser than the first radius” in lines 15-16, “and having a radius less than the first radius” in lines 18-19 and “and having a radius less than the first radius” in lines 21-22 are all indefinite, as the claimed blank does not include the referenced “the first radius” of an imaginary and indeterminate container, and as such the claims directed thereto are indefinite as “the first radius” cannot be determined from the blank alone. This also pertains to the recited “second radius” of the imaginary container where it appears. This indefiniteness affects all of claims 1-14, as none includes the imaginary containers as a component. 
In claim 15, lines 16-17, “the circular portion” is indefinite which antecedent “circular portion” is being referenced, and appears should be --the first circular portion--.    
In the preambles of claims 17-21, “The multi-pack carrier of claim 15” each lack antecedent basis. 
Claims 1-21 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.

5.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG